DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Goldstein on 02/17/2022.

The application has been amended as follows: 

1.	(Currently amended) A system for detection of movement or removal of a firearm from a storage location comprising: 
a monitoring device adapted for placement on, or in the firearm to be monitored, or a bullet clip therefor for movement or removal of the firearm from the storage location; 
the monitoring device includes: 
a first section and a second section; 
the first section comprising recesses is configured to expand when inserted into a barrel of the firearm; 
the second section comprises clips and monitoring circuitry, wherein the second section is attached with the first section by inserting the clips into the recesses;
a base station/local access point in wireless communication with said monitoring device; and 
an application (app) loaded on a remote computing or communication device that interfaces with and receives notification and status alerts from the monitoring device when the firearm is moved beyond a predefined perimeter of the storage location. 

Reasons for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Crook teaches a system for detection of movement or removal of a firearm from a storage location comprising: a monitoring device adapted for placement on, or in the firearm to be monitored, or a bullet clip therefor for movement or removal of the firearm from the storage location (a monitoring device which can be placed on or in a firearm to be monitored; see e.g. FIGS. 2, 10, 12 and 15); a base station/local access point in wireless communication with said monitoring device (a permanent magnet and a reed switch are in wireless communication with each other; see e.g. para. [0039] and FIGS. 3 and 4); and an application (app) loaded on a remote computing or communication device that interfaces with and receives notification and status alerts from the monitoring device (a remote station in communication with the monitoring device; see e.g. para. [0011] and FIGS. 5 and 6). However, the prior art references do not teach, inter alia, “the monitoring device includes: a first section and a second section; the first section comprising recesses is configured to expand when inserted into a barrel of the firearm; the second section comprises clips and monitoring circuitry, wherein the second section is attached with the first section by inserting the clips into the recesses…”
Claims 2-18 are allowed for being dependent on claim 1 and/or at least comprising the allowable claim subject matter as indicated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.